UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7540


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LIONEL JAMES WASHINGTON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cr-00612-JFA-1)


Submitted:   February 24, 2011            Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lionel James Washington, Appellant Pro Se.   John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lionel James Washington appeals the district court’s

order denying his motion to compel the Government to file a Fed.

R. Crim. P. 35 motion to reduce his sentence.        We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Washington, No. 3:08-cr-00612-JFA-1 (D.S.C. Oct. 25, 2010).         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2